DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-20 and Species corresponding to claim 4 in the reply filed on March 1, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1- 20 recite “A composition” in claim 1 and “The composition” in claims 2-20.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term “composition” in claims 1-20 is used to mean “article” while the accepted meaning is a product of mixing or combining various elements or ingredients.  The term is indefinite because the specification does not clearly redefine the term.
Claim 6 recites the limitation “the linear triblock copolymer” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “exhibits a non-recoverable porosity to an applied load of certain limit.”  The claim is indefinite as the phrase “certain limit” is indefinite. Furthermore “porosity to an applied load” is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “exhibits a non-recoverable porosity as a result of an applied load.”
Claim 16 recites the limitation “several cycles.”  The claim is indefinite as “several” is not defined.
The term “similar” in claim 16 is a relative term which renders the claim indefinite.  The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 18 recites the limitation “multiple stretch cycles.”  The claim is indefinite as “multiple” is not defined.
The term “high” in claim 18 is a relative term which renders the claim indefinite.  The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term “certain” in “certain chemicals” renders the claim indefinite.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Watkins et al. (US 2014/0272379 A1) (“Watkins”).
With respect to claim 1, Watkins discloses an article comprising a foam material comprising a polymer (0001, 0011, 0012, 0013, 0020).  Regarding the article exhibiting 
Regarding claim 2, Watkins discloses the article of claim 1, wherein the polymer is a block copolymer (0020).
As to claim 3, Watkins teaches the article of claim 2, wherein the block copolymer comprises SEBS (0020).
With respect to claim 4, Watkins teaches the article of claim 1, wherein the polymer comprises SBS (0020).
Regarding claim 6, Watkins teaches the article of claim 1, wherein the triblock copolymer is saturated with CO2 (0041, 0044, 0045).
Regarding claim 7, Watkins teaches the article of claim 1.  The claim defines the product by how the product is made, thus, claim 7 is a product-by-process claim.  For purposes of examination, product-by-process claim is not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 7.  The reference teaches the structure.
As to claim 9, Watkins teaches the article of claim 1.  In the disclosure Watkins implies that the composition or article is homogenous (0038-0051).
With respect to claim 10, Watkins teaches the article of claim 1.  Regarding the article being transparent, the article of Watkins is obtained by a process (0044, 0045, 0047, 0051, 0052), that is similar to the process disclosed in the instant Specification in par. [0071], [0072], [0087], par.[0087] disclosing that thermal activation such as heating of foams triggers pore reversion characteristics, the thermal activation being interpreted as corresponding to annealing disclosed in Watkins (0051, 0052).  Since the process of Watkins is similar to the process disclosed in the instant Specification, it is inherent that the article of Watkins is transparent after the step of annealing (0051, 0052).
With respect to claim 11, Watkins teaches the article of claim 1.  Regarding the article being opaque, the article of Watkins is obtained by a process (0044, 0045, 0047, 0051, 0052), that is similar to the process disclosed in the instant Specification in par. [0071], [0072], [0087].  Since the process of Watkins is similar to the process disclosed in the instant Specification, it is inherent that the article of Watkins is opaque after the article is submerged in water (0047).
Regarding claim 12, Watkins teaches the article of claim 1.  Watkins is silent with respect to the pores having an average size of about 10 µm or less, however, the article of Watkins is obtained by a process (0044, 0045, 0047, 0051, 0052), that is similar to the process disclosed in the instant Specification in par. [0071], [0072], [0087], thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the obtained pore size of Watkins satisfies the range recited in claim 12.
As to claim 13, Watkins teaches the article of claim 1.  Watkins is silent with respect to the pores having an average size of about 5 µm or less, however, the article of Watkins is obtained by a process (0044, 0045, 0047, 0051, 0052), that is similar to 
With respect to claim 14, Watkins teaches the article of claim 1.  The article of Watkins is obtained by a process (0044, 0045, 0047, 0051, 0052), that is similar to the process disclosed in the instant Specification in par. [0071], [0072], [0087], thus, it would be inherent that the article exhibits stress-induced reversible porosity.
Regarding claim 15, Watkins teaches the article of claim 1.  The article of Watkins is obtained by a process (0044, 0045, 0047, 0051, 0052), that is similar to the process disclosed in the instant Specification in par. [0071], [0072], [0087], thus, it would be inherent that the article exhibits a non-recoverable porosity as a result of an applied load.
As to claim 16, Watkins teaches the article of claim 1.  The article of Watkins is obtained by a process (0044, 0045, 0047, 0051, 0052), that is similar to the process disclosed in the instant Specification in par. [0071], [0072], [0087], thus, it would be inherent that the article exhibits an ability to be re-foamed and recovered for several cycles while showing similar opto-mechanical properties at each cycle.
With respect to claim 17, Watkins teaches the article of claim 1.  In the disclosure Watkins implies that the composition or article is homogenous (0038-0051).  The article of Watkins is obtained by a process (0044, 0045, 0047, 0051, 0052), that is similar to the process disclosed in the instant Specification in par. [0071], [0072], [0087], thus, it would be inherent that the article is a closed-cell porous structure.
Regarding claim 18, Watkins teaches the article of claim 1.  The article of Watkins is obtained by a process (0044, 0045, 0047, 0051, 0052), that is similar to the 
As to claim 19, Watkins teaches the article of claim 1.  The article of Watkins is obtained by a process (0044, 0045, 0047, 0051, 0052), that is similar to the process disclosed in the instant Specification in par. [0071], [0072], [0087], including thermal activation (Watkins, 0051, 0052), thus, it would be inherent that a pore reversion in the article characterized by a volumetric recovery and an opaque-to-transparent behavior is inherent in the article.
With respect to claim 20, Watkins teaches the article of claim 1.  The article of Watkins is obtained by a process (0044, 0045, 0047, 0051, 0052), that is similar to the process disclosed in the instant Specification in par. [0071], [0072], [0087], including thermal activation (Watkins, 0051, 0052), thus, it would be inherent that exposure of the article to chemicals triggers a pore reversion in the composition characterized by a volumetric recovery and an opaque-to-transparent behavior.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins
With respect to claim 8, Watkins discloses the article of claim 1.  Watkins discloses that the article is a film (0019), but is silent with respect to the thickness of the foam material as recited in the claim.  Hoggarth discloses a foamed film having a thickness of 1.5 mm (0107).  The thickness of the film is within the range recited in the claim.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the foam material of Watkins having a thickness as disclosed in Hoggarth as such thickness is known in the art of foamed films, and changes in size are within the purview of a person skilled in the art (MPEP 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783